Exhibit 10.1

 

Note: The following is an English translated version of the original agreement
which was executed in German.

 

Lydall Gerhardi GmbH & Co. KG

Mr. Klaus Ritschel

Auf der Koppel 9

 

58540 Meinerzhagen

       

GEFA Leasing GmbH

 

West Region - Erkrath

Jörg Ernst

Tel.: 0211 / 23384 - 207

Fax: 0211 / 23384 - 244

e-mail: joerg.ernst@gefa.de

 

2/4/2005 / er

 

Agreement on the Leasing Agreement for a LoireSafe Transfer Press Line

 

Dear Mr. Ritschel:

 

In the letter of 12/22/2004, we sent you the leasing agreement documents for the
above-mentioned object leased. Furthermore, the method of proceeding after
expiration of the calculated running time of 84 months is to be determined.

 

In this respect, the following was agreed upon:

 

According to § 9 of the Lease Conditions, the Lessee has the possibility of
canceling the Lease Agreement at the times agreed. In the case of a cancellation
at the end of the 84th month after the beginning of the Lease, the Lessee can
purchase the object leased for a lump sum purchase price of 4% of the original
purchase price.

 

Should a cancellation not be desired at the 84th month after the beginning of
the Lease, the Lease Agreement can be continued at reduced rates.

 

After the end of the 84th month after the start of the lease, the monthly lease
payment is 0.35% of the net purchase price.

 

In the case of a cancellation at the end of the months indicated below, the
Lessee can purchase the object leased for a lump-sum purchase price. The
purchase price will be, at the end of the

 

90th month

                   3%

96th month

                   2%

and after the 102nd month

   1% of the original purchase price.

 

Please make a countersigned copy of this agreement available.



--------------------------------------------------------------------------------

Page 2 of the letter to Lydall Gerhardi GmbH & Co. KG of 2/4/2005

 

Cordially,

 

GEFA – Leasing GmbH

 

/s/ Mr. Korfman

Mr. Korfman

Finance Director

 

 

/s/ Mr. Glorfeld

Mr. Glorfeld

Deputy of Finance Director

 

We have taken note of the contents of this letter. We agree with the
above-stated conditions.

 

Meinerzhagen, on:

April 18, 2005

 

/s/ Klaus Ritschel

Klaus Ritschel

Lydall Gerhardi GmbH & Co. KG



--------------------------------------------------------------------------------

SG

Equipment Finance

  GEFA-Leasing GmbH CONFIRMATION OF ACCEPTANCE – Cancelable Lease   151681    
Contract No.     Wuppertal, 3/31/2005

 

Name and Address of Lessee    Name and Address of Supplier Lydall Gerhardi GmbH
& Co. KG    Loire Safe Auf der Koppel 9    Zikunaga, 22 D-58549 Meinerzhagen   

20120 Hernani (Gupúzkoa)

Spain

By Fax in Advance      Please forward to Mr. Ritschel     

 

Description of Objected Leased Delivery Deadline

   Net Sales Price
EUR    Sales Tax

1 LoireSafe Transfer Press Line

   2,995,000.00    16.0

Lease Calculation Basis (LBC)

   2,995,000.00     

 

Leasing Rate for the LBC  

Lease Installment

EUR

  Plus all Sales Taxes 1.35928%   40,710.44   Currently 16.0%

 

Ladies and Gentlemen:

Dear Mr. Ritschel:

 

Thank you for your application on 3/21/2005 for a lease agreement, which we
hereby accept. The lease agreement will bear the number cited above.

 

A countersigned copy of the agreement will be sent to you separately upon the
final payment for the lease agreement.

 

We sent our purchase order to the supplier today.

 

Please quickly return the enclosed Acceptance Confirmation form, signed in a
legally binding manner.

 

We assume that you have previously satisfied yourselves with the proper
functioning of the object leased. Should the object leased prove to be
defective, please inform the supplier immediately, to preserve any warranty
claims; send us a copy of your written report of defects.

 

The following is agreed upon: The start of the lease and the due date for the
first lease installment is 4/1/2005.

 

We will reimburse you for the partial payments you already made to the supplier,
in an amount totaling EUR 2,396,000.00 upon the start of the agreement. This
assumes that the supplier has returned our purchase order, signed in a legally
binding manner (we are enclosed a copy of this purchase order with this letter).

 

Furthermore, we have supplemented the final payments as a percentage of the net
sale price according to § 9 of the Lease Conditions as follows:

84th month and thereafter 0%

 

Within the framework of the EC Domestic Market, we are required to provide
statistical data on the movement of goods within the Community. Since you, as
the recipient of the goods, have more precise information on the data required
(bill of delivery, etc.), please return the enclosed form, filled out with
confirmation of your acceptance.

 

Cordially,

/s/ Mr. Korfman

Mr. Korfman

Finance Director

/s/ Mr. Glorfeld

Mr. Glorfeld

GEFA-Leasing GmbH



--------------------------------------------------------------------------------

SG

Equipment Finance

  GEFA-Leasing GmbH PURCHASE ORDER   151681     Contract No.     Wuppertal,
3/31/2005

 

Name and Address of Supplier    Name and Address of Lessee Loire Safe    Lydall
Gerhardi GmbH & Co. KG Zikunaga, 22    Auf der Koppel 9 20120 Hernani (Gupúzkoa)
   D-58540 Meinerzhagen Spain     

 

Description of the Object Leased Delivery Deadline

   Net Sale Price
EUR    Sales Tax
%    Discount
%

1 LoireSafe Transfer Press Line

   2,995,000.00    0    0.00

 

According to Order No.: 61988 of Lessee fated 3/31/2004

 

Site of Object Leased:        See Lessee’s address

(Precise Address)

 

Ladies and Gentlemen:

 

We have signed a Lease Agreement with the above-named Lessee for the
above-described Leased Object to be supplied by you. With the agreement of
Lessee, we are buying the Leased Object from you under the sale and delivery
conditions agreed upon between you and Lessee, to the extent the same are not
abrogated by the contents of this purchase agreement.

 

The delivery is to be made to Lessee according to the agreed-upon conditions.
The ownership of the Object Leased is transferred to us as soon as we pay the
agreed-upon sales price. The transfer is replaced by the fact that you will
deliver the Object Leased to Lessee and will assign your claim against the
possessor for return of the item to us, under the condition that the sales price
is previously paid to Loire Safe (1).

 

[stamp in left margin]

LOIRE Sdad. Anma. Franco Española

[illegible signature]

 

We will pay the sales price immediately, upon written confirmation to us from
Lessee that the delivery and any related installation of the Leased Object has
been made without objection.

 

[paragraph deleted] (1)

 

We have your bill No. 05/7001.136 dated 3/9/2006. As Lessee informed us, it has
already paid the sum of EUR 2,396,000.00 to you. We will compensate Lessee for
this amount and transfer the remainder, EUR 559,000.00, to your account at Banco
Santander Central Hispano S.A. after release by Lessee.

 

Under the Lease Agreement, Lessee is entitled to demand that we assign to it of
all warranty rights arising from this purchase contract. You hereby declare that
you accept such assignment.

 

Please confirm your agreement with this purchase order in writing, by returning
the enclosed copy with your legally-binding signature.

 

  (1) corrections made according to the e-mail from Mr. Ritschel
(Lydall-Gerhardi) of 4/6/2005 to Mr. Alvaro Palacios (Loire Safe) with copy to
Mr. Frank Gloerfeld (Gefa). A copy of the e-mail is attached.

 

LOIRE Sdad Anma. Franco Española     P.P.   Cordially, /s/ Mr. Palavreif        
 

GEFA Leasing GmbH

Mr. Palavreif  

/s/ Mr. Korfman        

Finance Director  

Finance Director

      Hernani (Spain), April 7, 2005  

/s/ Mr. Glorfeld        

(Company Stamp and Signature of Supplier)  

Mr. Glorfeld



--------------------------------------------------------------------------------

SG

Equipment Finance

  GEFA-Leasing GmbH CONFIRMATION OF ACCEPTANCE – Cancelable Lease   151681    
Contract No.     Wuppertal, 3/31/2005

 

     Name and Address of Supplier

GEFA-Leasing GmbH

Robert-Daum-Platz 1

   Loire Safe 42117 Wuppertal    20120 Hernani (Gupúzkoa)      Spain

 

Description of Objected Leased Delivery Deadline

   Net Sales Price
EUR    Sales Tax

1 LoireSafe Transfer Press Line

   2,995,000.00    16.0

Lease Calculation Basis (LBC)

   2,995,000.00     

 

The above-described Leased Object was delivered by your agent by the
above-indicated deadline and placed at the site agreed upon. There were no
objections. Please pay the Supplier’s bill. Any rights of GEFA-Leasing GmbH as
owner of the Leased Object are unaffected by this Confirmation of Acceptance.

 

Location of the Leased Object (precise address):

 

Amount withheld as Security: EUR 599,000.00

Payment after Separate Release

 

Mr. Bischofs

Can we confirm this to the leasing company in such manner?

 

Cordially,

 

/s/  K. Ritschel

K. Ritschel

 

[stamp]      LYDALL GERHARDI      GMBH & CO. KG      Auf der Koppel      58540
Meinerzhagen      4/18/2005    Company Stamp and Legally Binding Signature



--------------------------------------------------------------------------------

SG

Equipment Finance

 

GEFA Leasing GmbH   Your Branch:
40699 Erkrath, Heinrich-Hertz-Str. 16
Telephone 0211 / 23384-0 / Fax 0211 / 23384-222
e-mail region.west@gefa.de

Cancelable Lease Contract

Name and Address of Lessee

Lydall Gerhardi GmbH & Co. KG

Auf der Koppel 9

D-58540 Meinerzhagen

              

Contract Number 151681

Name and Address of Supplier

Loire Safe

Zikunaga, 22

E-20120 Hernani

           Object Leased (Machine / unit / chassis number)            Delivery
time     Net Purchase          Sales Tax

1 LoireSafe Transfer Press Line

                   EUR 2,995,000.00    16%

Monthly lease rate of the purchase price

Cancellation dates and final payments in % of net purchase price according to §
9 of the Lease Conditions at

  1.35928 %   Total purchase price   EUR 2,995,000.00          Monthly rate
(subject to the agreement under
the amount and due date of the lease payments)   EUR 40,710.44     

48th month (first opportunity)

  51 %   + Sales Tax   EUR 6,513.67     

54th month

  44 %                      

60th month

  36 %   Total monthly payment   EUR 47,224.11     

66th month

  29 %                      

72nd month

  21 %                      

78th month

  13 %                      

84th month

  0 %   Location: see address of Lessee           

 

after the beginning of the lease in each case, plus sales tax

 

  Lease beginning: and

  

due date of the first lease

payment:

        

  04.01.2005

   on the first day of the month of acceptance

 

The Lessee authorizes GEFA to collect from its account Number at the
XXXXXXXXXXXX (Bank Routing Number ) XXXXXXXX

With the first lease payment, GEFA will invoice a one-time processing fee in the
amount of EUR 250.00 + 16% sales tax EUR 40.00 = EUR 290.00

 

The parties to the contract agree that the lease payments to be made by the
Lessee, in the case of a cancellation of the Lease Contract before the
cancellation date on which, for the first time, no termination payment in
accordance with § 9 of the Lease Conditions must be made, do not cover the
acquisition or manufacturing costs, as well as the ancillary costs including
GEFA’s financing costs. The Lessee correspondingly recognizes its duty to pay
the full amortization of GEFA by paying a termination payment to GEFA, as
provided in § 9 of the Lease Conditions on the reverse hereof.



--------------------------------------------------------------------------------

The Making of the Contract

 

The Lessee offers GEFA Leasing GmbH – hereinafter called GEFA – the execution of
this Lease Contract on the following conditions and those listed on the reverse
hereof. It authorizes GEFA, through an agreement with the Supplier, to take its
place under the conditions negotiated by it, including the Supplier’s delivery
conditions accepted by it, to enter into the purchase/work/work delivery
contract made by it with the Supplier (hereinafter the Supply Contract) or to
execute with the Supplier a Supply Contract under the conditions confirmed in
writing by the Lessee as negotiated by the Lessee and GEFA. The Lessee is bound
by its offer of a contract for a period of four weeks after submission documents
necessary for a decision on its offer of a contract. The Lease Contract comes
into being with its written acceptance by GEFA. After acceptance, GEFA will send
the Supplier an offer to enter into the Supply Contract or to make a Supply
Contract. The parties can cancel the Lease Contract if no Supply Contract comes
into being between GEFA and the Supplier in a reasonable time.

 

Acceptance

 

The Lessee is required to accept the object leased from the Supplier. It
accepts, in the place of GEFA, the duty to examine the object leased without
delay for agreement with the completeness and correct delivery, free of defects,
as agreed between the Lessee and the Supplier, and to notify the Supplier, as
well as GEFA, in writing of any such defect without delay. If, upon examination
of the object leased, no defect appears, then the Lessee must confirm to GEFA,
in writing, that the object leased was delivered to it and when, and that no
defect was visible therein (Acceptance Declaration). After receipt of the
Acceptance Declaration, GEFA will pay the purchase price/wages for service
(hereinafter purchase price) to the Supplier. On the date of actual acceptance
of the object leased, the Lease Contract takes effect (beginning of Lease),
subject to other agreements. GEFA has the right to record the beginning of the
Lease in advance.

 

Amount and Due Date of the Lease Payments

 

The lease payments, the first of which is due at the time agreed, are each due
on the first day of the following month. In the case of quarterly, semi-annual
or annual payments, the subsequent lease payments are due on the first of the
first month of the following quarter, half year or year. The Lease Payments are
based on the interest rate at the time of submission of the lease offer. If the
interest rate has changed in comparison with this, upon receipt of the
Acceptance Declaration by GEFA, both parties may, within four weeks after the
beginning of the Lease Contract, demand an adjustment in the lease rate through
the arrival of a corresponding declaration by the other party to the contract,
as the case may be. If the net purchase price of the object leased is changed in
the agreement with the Lessee, then the lease payments and the final payment in
accordance with § 9 will be changed proportionately. The Lessee must pay the
current sales tax on the lease payments.

 

GEFA has the right to store, internally, data – including data related to
persons – concerning the requesting (for example, Lessee, total debtors,
guarantors, lease payments, period of the contract, beginning of the lease
payments) and performance of the Contract (for example, early termination,
cancellation without notice, the filing of a complaint, execution measures) from
the beginning of the business relationship concerning the Lessee and any
co-signer or guarantor (§ 28 BDSG), to use for the processing of the
offer/contract and to transmit it to a refinancing institution for the purpose
of re-financing the Contract. The Lessee can, at any time, demand information
concerning the use of the data. GEFA will delete the data provided to it after
the end of the Contract from its storage facilities, if the Lessee so wishes.

 

Wuppertal, 3/31/2005

--------------------------------------------------------------------------------

     

Meinerzhagen, 3/21/2005

--------------------------------------------------------------------------------

Place, Date

     

Place, Date

 

GEFA-Leasing GmbH    

/S/ MR. KORFMANN

--------------------------------------------------------------------------------

 

/S/ MARTIN KLAUTKE

--------------------------------------------------------------------------------

Mr. Korfmann   Martin Klautke Finance Director   Operations Manager

/S/ MR. GLORFELD

--------------------------------------------------------------------------------

 

/S/ KLAUS RITSCHEL

--------------------------------------------------------------------------------

Mr. Glorfeld   Klaus Ritschel Deputy of the Finance Director   Director of
Finance

 

(Company stamp and signature of Lessee)



--------------------------------------------------------------------------------

Lease Conditions

 

§ 1 Breach of Duty through Non-Delivery or Failure to Deliver in a Timely
Fashion

 

If the object leased should not be delivered or not be delivered timely, then
the Lessee has no claims against GEFA for fulfillment under Leasing Law.
Instead, GEFA hereby transfers its claims against the Supplier for non-delivery,
delay in delivery, as well as the claims and rights from the delivery or design
of the objects leased with respect to guarantees, even if these are provided by
third parties to the Lessee. Not assigned are the claim for reimbursement of
payments already made by GEFA as well as the claims by GEFA arising from
non-fulfillment of the delivery contract and reimbursement of GEFA for any
damages that arise. The Lessee is required to enforce and persist in the
transferred rights and claims without delay and at its own expense – including
court costs. To the extent that rights and claims are not transferred to it, it
is hereby empowered and required to assert them in its own name and for its own
account, with the proviso that payments from the non-fulfillment and for any
damages to GEFA are to be paid only to GEFA. The Lessee shall keep GEFA informed
of the filing of any claims without delay and continuously.

 

If the Lessee effectively cancels the Supply Contract due to the claims
transferred, or if the contract is not fulfilled in connection with the
assertion of claims for damages instead of performance, the parties are entitled
to cancel the Lease Contract. If the Lease Contract is cancelled, then GEFA must
reimburse the Lessee for performances that it has provided under the Lease
Contract simultaneously against the surrender of the object leased.

 

§ 2 Holding Harmless

 

The Lessee must hold GEFA harmless of all private and public law claims that
third parties make against it as owner of the object leased, providing it to the
Lessee or on other grounds such as importation, supply, set-up, installation or
use of the object leased, as well as from all costs connected with such facts,
and to compensate GEFA for performances already provided in this regard.

 

§ 3 Protection of GEFA’s Rights

 

1. The Lessee must keep the object leased, at its own expense, in operating and
usable condition and maintain it in accordance with the manufacturer’s
recommendations or as is generally customary, or have it maintained by a
qualified specialized company.

 

2. Without the written consent of GEFA, the Lessee may not undertake changes in
the object leased that affect its nature or decrease its value, and may not
transfer it to third parties, either for compensation or without compensation.

 

3. GEFA has the right, during normal business hours, to examine the object
leased and to mark it as its property.

 

4. A connection of the object leased to real property is done for a temporary
purpose and with the intention of separating it at the end of the Lease
Contract. The Lessee will make this clear with respect to the owner of the real
property in each case.

 

5. Personal property that the Lessee builds into the object leased passes to the
ownership of GEFA; the Lease Contract also extends to these built-in objects.
The Lessee has the right to recreate the original condition.

 

6. The Lessee will notify GEFA without delay concerning execution measures with
respect to the object leased or the real property on which it is located. The
intervention expenses that GEFA incurs will be borne by the Lessee to the extent
that GEFA is not reimbursed for them.

 

7. A vehicle as object leased is registered in the name of the Lessee, the
holder in the sense of highway traffic law, the required insurance law, etc.
Handing it over to company members is permissible provided these are in
possession of a valid driver’s license.

 

§ 4 Object and Price Risk

 

1. The Lessee shall bear the risk for the accidental destruction, the
disappearance, total damage, deterioration and loss of usability of the object
leased, for any reasons whatever, provided these are not attributable to GEFA.
Upon the occurrence of one of these events, subject to the following agreements,
the Lessee is still required to continue to provide the performance owed by it.



--------------------------------------------------------------------------------

2. At an occurrence of an event, according to Para. 1, the Lessee has the right
and the duty, at its own option, without delay, and regardless of whether an
insurance policy or a third party must respond for the event, either to repair
the leased object at its own expense or to replace it with an object of the same
type and value and to continue the lease contract unchanged, or to terminate the
Lease Contract early. The Lessee will notify GEFA in writing, without delay,
concerning the choice made by it.

 

3. If the Lessee chooses to early termination, then it must pay to GEFA the
total of the outstanding lease payments up to the next cancellation date
according to § 9, as well as the corresponding termination payment, with
interest to the current value, plus value added tax. The applicable interest
rate for the calculation of interest corresponds to that of § 7 Para. 2 a). The
amount owed by the Lessee, according to this, is decreased by any expenses GEFA
may be saved for the further development of the Lease Contract. Simultaneously
against payment of the redemption amount, title to the object leased passes to
the Lessee.

 

4. If the Lessee chooses repair, then it must place the object leased into a
condition in accordance with the Contract and prove this to GEFA. If it chooses
replacement, then it must obtain ownership thereof for GEFA, to the extent that
GEFA does not obtain the replacement object leased from the supplier. The Lease
Contract will then apply unchanged for the replacement object.

 

5. If the Lessee does not make its choice without delay, or if it fails to
cancel the Lease Contract within a reasonable time corresponding to its choice,
to repair or to replace the object leased, GEFA shall have the right to demand
the early cancellation of the Lease Contract by the Lessee; in this case, the
legal consequences of Para. 3 apply accordingly.

 

§ 5 Insurance

 

1. The Lessee will insure the object leased for the duration of the lease at its
own expense, at the new value, against loss, destruction, damage, as well as all
further risks for which GEFA deems an insurance policy necessary, according to
its judgment and in accordance with its duties, and include it in its company
liability insurance. The Lessee will insure an EDP installation by obtaining an
electronic insurance policy. For a motor vehicle, the Lessee will obtain
liability insurance with a customary scope of coverage (personal injury, damage
to property and capital) and a full coverage insurance policy with a customary
deductible amount.

 

2. The Lessee agrees to submit to GEFA, at the latest within 14 days after the
beginning of the lease, a request for the delivery of an insurance certificate /
insurance confirmation to be forwarded to its insurer. If it should fail to
comply with this duty or with the payment of the agreed insurance premiums, in
spite of reminder, GEFA has the right to contract for the corresponding
insurance policy at the Lessee’s expense.

 

3. The Lessee hereby assigns its rights and claims arising from the insurance of
the object leased as well as its claims for compensation for damage to the
object leased to GEFA.

 

4. Insurance and compensation amounts paid to GEFA in the case of § 4 Para. 3
must be credited to the amount the Lessee is committed to pay, up to the amount
owed by it, in the case of § 4 Para. 4, against submission of corresponding
documentation to the Lessee or – in the case that the Lessee has not completely
paid the repair or acquisition cost – to pay entirely or in part to the shop or
the Supplier of the replacement object.

 

5. To the extent that the Lessee has complied with its duty to redeem the Lease
Contract or to repair or replace the object leased, GEFA must assign back to the
Lessee the insurance claims in the amount of performance already provided by the
Lessee, arising from an event mentioned in § 4 Para. 1.

 

6. If the insurer or a damaging party does not comply with its payment duties,
it is incumbent upon the Lessee to enforce the rights and claims assigned to
GEFA, at its own expense, with respect to the insurance or the damaging party,
in its own name – even in court – with the proviso that it demands the payment
to GEFA.



--------------------------------------------------------------------------------

§ 6 Liability in the Case of Factual and Legal Deficiencies

 

1. As a result of the fact that the selection of the Supplier and of the object
leased was made solely by the Lessee, claims by the Lessee against GEFA due to
factual and legal deficiencies or the lack of usability of the object leased, as
well as for deficient payment or performance possibilities on the part of the
Supplier are excluded.

 

2. In return, GEFA hereby assigns its claims arising from the purchase or work
contract against the Supplier for performances not in accordance with the
contract, especially the right to re-fulfillment, to cancel the Supply Contract,
to decrease it or to compensation for damages, as well as claims arising from
the infringing of contractual and/or pre-contractual subsidiary duties, in
addition to the claims and rights already assigned in § 1 Para. 1 Clause 2 to
the Lessee. With respect to the assertion of the rights and claims, § 1 Para. 2
applies accordingly. Not assigned are, in addition to the claims listed in § 1
Para. 2 Clause 2, the claims arising from decreasing and redelivery. In the case
of payment of compensation for damages, GEFA has the duty to pass along amounts
it receives to the Lessee, to the extent that they go beyond its interest in the
case of cancellation of the Contract.

 

3. The Lessee can refuse to make the lease payments as a result of a factual or
legal deficiency only (in the case of decreasing, only partially) if the
effectiveness of the cancellation or decrease declaration from the supply is
provably and justifiably not contested or the Supplier justifiably recognizes
the claim for compensation for damages instead of the performance, otherwise
only after it has filed a complaint for cancellation of the Supply Contract,
compensation for damages instead of the performance or a decrease in the
purchase price. If the Lessee, as a result, (partially) ceases the lease
payments, then, to the extent that it continues to use the object leased, it
must, at GEFA’s option, either pay the lease payments into a trust account or
provide a bank guarantee for the fulfillment of the Lease Contract. The
assertion of claims – even in court – for supplementary fulfillment does not
release the Lessee from its payment duties.

 

4.1 If the Lessee enforces the claim for the supply of a leased object free of
deficiencies against the Supplier, GEFA agrees that the previous object will be
exchanged for a new object of equal value, to the extent that title to the new
object is transferred to GEFA. The Lessee will notify GEFA without delay of the
intended exchange of the object leased. If the Lessee should receive title from
the supplier to the exchanged object, the parties agree already now that, in
this case, the title to the object will pass to GEFA. The transfer will be
replaced by GEFA granting to the Lessee the exchange object as a leased object,
according to the conditions of this contract for use. If a third party owns the
exchange object, the transfer will be replaced by the Lessee, assigning its
surrender claim against it to GEFA.

 

4.2 The Lease Contract begins, in this case, only with the transfer of the
exchanged object. Lease payments made before the redelivery will be reimbursed
by GEFA to the Lessee after the deduction of a reasonable use compensation that
corresponds at least to the use compensation claimed by the Supplier. Instead of
this, the Lessee may demand that the Lease Contract be continued as originally
agreed. In this case, the Lessee must pay, from the beginning of the Contract,
the lease payments plus the use compensation that GEFA may be required to pay to
the Supplier. In this case, it will be considered that the Contract begins at
the time of the delivery of the original object leased. As compensation, GEFA
will grant the Lessee a reasonable share of the higher receipts in connection
with the agreement made according to § 9 Para. 3 resulting form the redelivery,
at the time of salvaging the object leased after the termination of the Lease
Contract.

 

4.3 The Lessee must notify GEFA at the time of notification of the intended
redelivery whether it wishes to restart or continue the Lease Contract. If it
fails to do so, GEFA may grant it a two-week period to exercise the right to
choose, with the notification that if this period expires without results, the
Lease Contract in accordance with § 6 Para. 4.2, 2nd paragraph, will be
continued.

 

5. If the Lessee enforces a decrease with respect to the Supplier, the lease
payments from the beginning and the final payment in accordance with § 9 will be
decreased in the measure in which the purchase price decreases. GEFA will refund
overpayments to the Lessee.



--------------------------------------------------------------------------------

6. If the Lessee enforces against the Supplier the cancellation of the Supply
Contract or the annulment of the Supply Contract due to the claim for
compensation for damages rather than the performance, then the business basis
for the Lease Contract disappears. The parties have the right to cancel the
Contract. In both cases, GEFA must refund to the Lessee any overpaid amounts; on
the other hand, GEFA retains a claim for the issuance of the benefits obtained
by the Lessee.

 

7. The Lessee is required to return to the Supplier the defective leased object
in connection with the supply of a non-defective object due to cancellation or
in connection with compensation for damage instead of performance only
simultaneously against fulfillment of the payment or ownership change duties of
the Supplier/third party with respect to GEFA. In relation to GEFA, the return
is at the risk and expense of the Lessee.

 

§ 7 Extraordinary Cancellation

 

1. GEFA can cancel the Lease Contract without notice if an important ground
exists. This ground exists especially if

 

a) the Lessee, who is not a user in the sense of § 500 BGB, is either in default
for two successive periods in the making of the lease payments or is in default
for an amount equivalent to one lease payment for at least two months;

 

b) the Lessee, who is a user in the sense of § 500 BGB, is in default of at
least two subsequent payments, entirely or in part, and at least 10%, in the
case of a running period of the Lease Contract exceeding 3 years, with 5% of the
nominal amount and GEFA has previously unsuccessfully given it a two-week period
for the payment of the amount in default, with the declaration that, in the case
of nonpayment within the period granted, it would demand the entire remaining
debt;

 

c) since the time of the execution of the Contract, a substantial worsening has
occurred in the economic conditions of the Lessee and, as a result, the GEFA’s
claim for the fulfillment of the obligations from the Lease Contract is at risk;

 

d) the Lessee, in spite of notice served, continues a use of the object leased
in violation of the Contract, infringes substantial duties arising from this
contract that are incumbent upon him, or fails to correct the consequences of
its behavior in violation of the Contract and as a result damages GEFA’s rights
to a substantial extent;

 

e) the Lessee has provided false information concerning its capital position,
which may endanger the economic interests of GEFA to a substantial extent;

 

f) the Lessee ceases to make payments, the opening of insolvency proceedings is
declined for lack of substance or a proceeding is initiated against it for the
providing of the sworn assurance.

 

2. In case of extraordinary cancellation of the Lease Contract, the Lessee is
required to surrender the object leased immediately. § 10 Para. 1 applies
correspondingly. GEFA will dispose freely of the object leased according to its
own judgment in the awareness of its duties. The Lessee is required to
compensate GEFA for damages caused by the non-fulfillment of the Contract. These
damages are calculated from the difference between

 

a) the sum of the lease payments still outstanding until the next cancellation
date in accordance with §9 and the corresponding final payment without Sales
Tax, bearing interest at the interest rate that, at the time of the execution of
the Lease Contract – if the lease rate was adjusted in accordance with the
adjustment agreement under “Amount and Due Date of the Lease Payments”
(obverse), then the rate at the time of the adjustment – which would have had to
be paid in order to obtain a corresponding credit on the money and capital
market, and

 

b) the expenses saved by GEFA as well as 90% of the net income from the
salvaging of the object leased less salvage costs.

 

Proof of a different higher or lower damages is not denied the parties.

 

3. If the cancellation takes place before acceptance (obverse, under
“Acceptance”), the Lessee must reimburse GEFA’s performances with respect to the
purchase price and hold GEFA harmless from all duties arising out of the
delivery contract and the Lease Contract. Simultaneously against payment and
release, GEFA’s rights to the object leased pass to the Lessee.



--------------------------------------------------------------------------------

4. The cancellation of the heir according to § 564 BGB is excluded.

 

§ 8 Assignment, Co-debtor

 

1. The assignment of the rights and claims of the Lessee from the Lease Contract
requires the written consent of GEFA.

 

2. The Lessee and co-debtors are jointly and severally liable.

 

§ 9 Termination of the Lease Contract

 

1. The Lease Contract is made for an indefinite time. The Lessee can cancel the
Lease Contract in writing for the first time at the end of the month indicated
on the obverse, after the beginning of the lease and thereafter at six-month
intervals. The cancellation notice period is three months.

 

2. In case of cancellation, the final payments agreed on the obverse as a
percentage of the net purchase price for each cancellation time will fall due.
The legal sales tax is to be paid on the final payment.

 

3. 90% of the proceeds obtained from salvaging the object leased will be applied
to the final payment up to the amount owed. If the Lessee executes a new Lease
Contract of the same type with GEFA at the latest one month after the end of the
Lease Contract, the proceeds from the salvage will be credited fully to the
final payment period. Any additional amount due is to be paid within two weeks
after written notice.

 

§ 10 Return, Disposal of the Object Leased, Assigning Claims Back

 

1. After the termination of the Lease Contract, the Lessee must return the
object leased, provided it does not buy it, at its own expense and risk, with
transport insurance, to GEFA, at its address Robert-Daum-Platz 1, 42117
Wuppertal, or another location designated by GEFA within the Federal Republic of
Germany, or upon request of GEFA, at its own costs, to dispose of it in
accordance with the provisions of the law.

 

2. The Lease Contract will not be extended in the case of continuation of use by
the Lessee beyond the time of termination of the Contract.

 

3. Upon termination of the Lease Contract, the Lessee hereby assigns all claims
that were assigned to it in accordance with § 1 Para. 1 and § 6 Para. 2, which,
at the time of the termination, are not already in use in the courts, to GEFA.
Any benefit arising to GEFA from this will be credited by it to the commitments
of the Lessee.

 

§ 11 Information, Especially the Submission of the Annual Closing as a
Substantial Contractual Duty

 

The Lessee is required to reveal its economic conditions to GEFA, during the
term of the lease, upon request, especially to submit its annual closings. This
is a substantial contractual commitment. The Lessee hereby authorizes GEFA to
submit these documents and this information to the refinancing institute.

 

§ 12 Final Provisions

 

1. Changes to this Contract, including changes to this clause requiring the
written form, must be in written.

 

2. Place of fulfillment and court jurisdiction is Wuppertal. The law of the
Federal Republic of Germany applies.

 

3. If a provision of this Contract should be invalid, then the validity of the
other agreements is not affected thereby. That agreement which legally comes
closest to the intended economic purpose is to take the place of the invalid
agreement.



--------------------------------------------------------------------------------

Supplementary Agreement to Cancelable Price Contract No. 151681 of 03/31/2005

 

GEFA Leasing GmbH, Robert-Daum-Platz 1, 42117 Wuppertal

 

- Lessor -

 

and

 

Lydall Gerhardi GmbH & Co. KG, Auf der Koppel 9, 58540 Meinerzhagen

 

- Lessee -

 

intend to execute a Lease Agreement concerning a Loire Safe Transfer Press Line.
This Agreement is based on the General Business Conditions of the Lessor,
designated as “Lease Conditions.”

 

With respect to the Agreement and some of the Lease Conditions, the Parties
agree on the following differing or supplementary individual agreements:

 

1. According to § 9 of the Lease Conditions, the Lessee has the possibility of
canceling the Lease Agreement at the times agreed. In the case of a cancellation
at the end of the 84th month after the beginning of the Lease, the Lessee can
purchase the object leased for a lump sum purchase price of 4% of the original
purchase price.

 

In this case, the Lessee accepts the object leased in the condition of the time
of acceptance. All claims due to factual defects (§ 437 of the BGB) against the
Lessor are excluded. This does not apply to compensation for damages according
to § 437 Para. 3 of the BGB, to the extent that the defect has led to an injury
to the life, body or health of the Lessee, its legal representatives, its
performance or fulfillment personnel, or third parties who have contact with the
object leased, and for damages that arise from a grossly negligent or
intentional non-compliance by the Lessor, its legal representatives or
fulfillment personnel.

 

Should a cancellation not be desired at the 84th month after the beginning of
the Lease, the Lease Agreement can be continued at reduced rates. Thereafter,
the monthly lease payment is 0.35% of the net purchase price.

 

In the case of a cancellation at the end of the months indicated below, the
Lessee can purchase the object leased for a lump-sum purchase price. The
purchase price will be, at the end of the

90th month 3%



--------------------------------------------------------------------------------

96th month 2%

and after the 102nd month, 1% of the original purchase price.

Para. 1 Subpara. 2 applies correspondingly.

 

2. The Lease Payments are due on the first of each month, the first payment is
therefore due on the 1st of the month following the acceptance date.

 

3. The Parties agree that the Lessee bears the risk of accidental destruction,
loss, total damage, degradation and loss of usability of the object leased,
unless the Lessor is responsible for them. To the extent that the Lessee, after
the occurrence of the above-mentioned event, makes payments in compensation for
damages to the Lessor, the latter hereby assigns any existing claims for damages
against third parties to the Lessee concurrently against payment. The Lessee
hereby accepts the assignment.

 

4. The Parties agree that a cancellation of the Agreement in accordance with § 7
Para. 1c of the Terms of Supply can be considered only if the fulfillment of the
commitments arising from the Lease Agreement is concretely and seriously
endangered.

 

5. The Lessor agrees, in the case of a cancellation by the Lessee, to arrange
for the sale of the object leased, provided it has surrendered to the Lessor.
If, at the time of the cancellation, a sale is impractical due to the actual
value of the object leased, then the Lessor has no duty to undertake it. In this
case, the Lessor is required to prove to the Lessee, through a corresponding
expert appraisal, the impracticality of the sale.

 

6. The Parties agree that the Lessee complies with its commitments according to
§ 11 of the Lease Conditions by submitting its balance sheet issued in
accordance with the Commercial Law Book, at the latest at the end of the 3rd
quarter of the following year. In addition, the Lessee agrees to submit
semi-annual intermediate figures.

 

Wuppertal 3/31/2005

  Meinerzhagen, 3/30/2005    

for the Lessor

  For the Lessee                      

/S/ MR. KORFMANN

--------------------------------------------------------------------------------

 

/S/ BERTRAND PLOQUIN

--------------------------------------------------------------------------------

Mr. Korfmann   Bertrand Ploquin Finance Director   Managing Director

/S/ MR. GLORFELD

--------------------------------------------------------------------------------

 

/S/ KLAUS RITSCHEL

--------------------------------------------------------------------------------

Mr. Glorfeld   Klaus Ritschel Deputy of the Finance Director   Director of
Finance